Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  154776                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  VANESSA OZIMEK,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                 SC: 154776
                                                                    COA: 331726
                                                                    Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 25, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Wayne Circuit Court’s February 8, 2016 order denying the
  plaintiff mother’s motion to change the school district that her child attends was “a
  postjudgment order affecting the custody of a minor” and therefore a “final order” under
  MCR 7.202(6)(a)(iii). The parties should not submit mere restatements of their
  application papers. We further direct the Clerk to schedule the oral argument in this case
  for the same future session of the Court when it will hear oral argument in Marik v Marik
  (Docket No. 154549).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2017
           s0131
                                                                               Clerk